 


110 HRES 244 EH: Electing members to the Joint Committee on Printing and the Joint Committee of Congress on the Library.
U.S. House of Representatives
2007-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 244 
In the House of Representatives, U. S.,

March 14, 2007
 
RESOLUTION 
Electing members to the Joint Committee on Printing and the Joint Committee of Congress on the Library. 
 
 
1.Election of Members to Joint Committee on Printing and Joint Committee of Congress on the Library 
(a)Joint Committee on PrintingThe following Members are hereby elected to the Joint Committee on Printing, to serve with the chair of the Committee on House Administration: 
(1)Mr. Brady of Pennsylvania. 
(2)Mr. Capuano. 
(3)Mr. Ehlers. 
(4)Mr. McCarthy of California.  
(b)Joint Committee of Congress on the LibraryThe following Members are hereby elected to the Joint Committee of Congress on the Library, to serve with the chair of the Committee on House Administration: 
(1)Ms. Zoe Lofgren of California. 
(2)Mr. Ehlers. 
(3)Mr. Daniel E. Lungren of California.  
 
Karen L. Haas,Clerk.
